Citation Nr: 0423607	
Decision Date: 08/26/04    Archive Date: 09/01/04

DOCKET NO.  03-21 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
postoperative residuals of a right wrist ganglion cyst 
removal.

2.  Entitlement to a temporary total evaluation due to 
treatment for a service-connected condition requiring 
convalescence.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1973 to January 1976.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from an October 
2002 rating decision of the Indianapolis Department of 
Veterans Affairs (VA) Regional Office (RO), which denied a 
rating in excess of 30 percent for postoperative residuals of 
a right wrist ganglion cyst removal, and denied a temporary 
total evaluation for treatment of a service-connected 
condition requiring convalescence.  In March 2004, the 
veteran appeared at a Travel Board hearing at the RO before 
the undersigned.

The Board has inferred various statements from the veteran 
and his representative as a claim of service connection for a 
right middle finger condition, claimed as secondary to the 
service-connected postoperative residuals of right wrist 
ganglion cyst removal.  Based upon a review of the record, 
the Board finds this issue is inextricably intertwined with 
the issue of entitlement to a temporary total evaluation due 
to treatment for a service-connected condition requiring 
convalescence.  Therefore, these matters are addressed in a 
REMAND order at the end of this decision.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  

This appeal, in part, is REMANDED to the RO via the Appeals 
Management Center in Washington D.C.  VA will notify you if 
further action is required on your part.


FINDINGS OF FACT

The veteran's right wrist disability is manifested by 
characteristic pain, with occasional swelling, numbness, and 
limitations of manual dexterity, but with only minimal 
limitation of motion; severe incomplete paralysis of the 
radial nerve on the major side is not shown; and there is no 
evidence that pain on use or flare-ups result in additional 
functional limitation of the right wrist.


CONCLUSION OF LAW

A rating in excess of 30 percent for postoperative residuals 
of right wrist ganglion cyst removal is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
4.124a, Diagnostic Codes 5214, 5215, 8514 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA and implementing regulations apply in the 
instant case, and the requirements therein appear met.  

Well-groundedness is not an issue; the claims have been 
considered on the merits.  The veteran was provided VCAA 
notice in July 2002 and August 2003 correspondence from the 
RO, and in a statement of the case (SOC) issued in July 2003.  
Although he was provided VCAA notice subsequent to the RO 
determination appealed, he is not prejudiced by any notice-
timing defect.  The claim was reviewed after the VCAA notice.  
He was notified (in the October 2002 decision, and in the 
July 2003 SOC) of everything required, and has had ample 
opportunity to respond.  

Regarding content of notice, the SOC informed the veteran of 
what the evidence showed.  He was advised by the July 2002 
and August 2003 correspondence, and the July 2003 SOC, that 
VA would make reasonable efforts to help him get pertinent 
evidence, but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  The July 2002 and August 2003 correspondence, and 
the SOC, advised him of what the evidence must show to 
establish entitlement to an increased evaluation for 
postoperative residuals of a right wrist ganglion cyst 
removal, and entitlement to a temporary total evaluation due 
to treatment for a service-connected condition requiring 
convalescence, and what information or evidence VA needed 
from him.  While the veteran was not advised verbatim to 
submit everything he had pertaining to his claims (although 
the RO did request that he inform VA of "any other records 
that exist to support your 
claim . . ."), he was advised to submit, or provide releases 
for VA to obtain, any pertinent records.  Essentially, given 
the current posture of the claims, this was equivalent to 
advising him to submit everything pertinent.  Everything 
submitted to date has been accepted for the record and 
considered.  

Regarding the duty to assist, a de novo review of the 
evidence by a Decision Review Officer has been performed (see 
July 2003 SOC).  VA has obtained all records it could obtain.  
Regarding the claim of entitlement to a rating in excess of 
30 percent for postoperative residuals of a right wrist 
ganglion cyst removal, development is complete to the extent 
possible; VA's duties to notify and assist are met.  Hence, 
the Board finds it proper to proceed with appellate review.  
It is not prejudicial to the veteran for the Board to do so.  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Background

By a January 1981 decision, the RO granted service connection 
for a right wrist ganglions, rated noncompensable.  The 
service medical records indicate the veteran complained of 
right wrist ganglions in service, and VA examination in 
January 1976 revealed non-tender and freely moveable 
ganglions in the right wrist.  The evidence of record 
indicates the veteran is right hand dominant.  A temporary 
total evaluation for treatment of a service-connected 
condition requiring convalescence was assigned for the right 
wrist disability (from July 24, 1996, to September 1, 1996), 
as the veteran underwent surgery in July 1976 to remove a 
cyst from his right wrist.  

By a May 1997 rating decision, the RO increased the rating 
for the right wrist disability to 20 percent.  It was noted 
that although VA examination in April 1997 did not reveal 
paralysis in the veteran's right hand, there was evidence of 
slight sensory loss along the palmar surface of the right 
thumb, and to a lesser degree to the palmar surface of the 
right index finger.  The veteran reported that he worked as a 
barber, and at the end of his work shift he experienced right 
wrist pain, and numbness in the fingers of his right hand.  

On VA examination in February 1999, the veteran reported that 
he lost his job as a barber due to his right wrist 
disability, in particular because he could not control his 
right thumb.  He stated that he currently worked as a cashier 
for a fast food outlet.  He complained of numbness in the 
right thumb since the July 1996 surgery, especially on the 
radial side.  He also had pain proximally on the ventral 
surface of his lower right forearm, which was "throbbing" 
at the end of a long day.  The veteran felt that the grip 
strength of his right thumb had decreased, along with the 
range of motion of the right wrist.  Examination revealed a 
well-healed scar and tender on the ventral radial side of the 
right wrist.  There was a loss of sensation of the ventral 
and radial surfaces of the right thumb.  The tip of the right 
index finger had more sensitivity on the ulnar side than the 
radial side, but both sides on the ventral surface had 
decreased sensation.  The pinch grip of thumb to index finger 
was diminished, and the veteran could not firmly hold a piece 
of paper between those two fingers.  Range of motion of the 
right wrist was to 50 degrees on flexion, and to 70 degrees 
on extension.  Ulnar deviation of the right wrist was to 35 
degrees, and radial deviation was to 30 degrees.  The 
diagnosis was postoperative excision of ganglion cyst, right 
wrist, with neurologic deficit secondary to the operation.  
Based on the results of the February 1999 examination, the RO 
issued a July 1999 decision, which increased the rating for 
the service-connected right wrist disability to 30 percent.  

On VA examination in September 2002, the veteran complained 
of right wrist pain, shooting up the radial aspect of his 
forearm.  The pain was unrelated to any particular activity, 
but occurred approximately twice weekly.  It was severe and 
transient, lasting seconds at a time.  Examination revealed a 
well-healed scar at the site of the July 1996 right wrist 
surgery.  Range of motion of the right wrist was to 85 
degrees on palmar flexion, with pain, and extension was to 52 
degrees, with mild pain.  Radial deviation was to 18 degrees 
with mild discomfort, and ulnar deviation was to 49 degrees, 
without pain.  Examination of the right thumb and forefinger 
indicated that the veteran had decreased pain and temperature 
of a moderate degree over the volar aspect of the finger and 
thumb, extending up to the wrist and the inner one-fourth of 
the palm.  On the dorsal aspect of the right hand, there was 
decreased pain and temperature only over the lower dorsal 
aspect of the thumb and forefinger.  Grip strength in terms 
of flexion and extension in all portions of the thumb and 
forefinger of the right hand was decreased to 4/5.  The 
examiner noted a newly developed ganglion cyst on the 
veteran's right third finger that significantly impaired his 
grip (the veteran reported that he had difficulty in holding 
a steering wheel tightly, and problems with his right three 
right hand fingers made working a cash register difficult).  
The examiner noted that the veteran was able to fully flex 
and extend the thumb and forefinger, and the range of motion 
appeared preserved.  The diagnosis was post ganglion cyst at 
the right wrist, surgically resected and with residual nerve 
damage involving the thumb and forefinger.  

At the March 2004 hearing, the veteran reported that he no 
longer worked as a barber because of right hand problems, and 
he currently worked as a service representative on a casino 
boat.  He complained of right wrist symptoms including a 
constant throb, and a weakened right thumb and forefinger.  
He stated that his right middle finger had developed a 
shooting pain, extending up his forearm, and was constantly 
swollen.  He testified that all motions requiring manual 
dexterity of his right hand had greatly diminished, including 
typing, handwriting, and picking up coins.  He complained of 
pain and tenderness at the site of the surgical scar on his 
right wrist.  When describing the range of motion of his 
right wrist, the veteran stated that "it's a little over a 
third less than my left wrist."  He testified that Beta-
blockers had been prescribed to block his right wrist pain.  

Legal Criteria and Analysis

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

In a claim for an increased rating, the present level of 
disability is of primary concern; the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).

The veteran contends that his right wrist disability is more 
severe than is reflected by the currently assigned 30 percent 
disability rating.  For the reasons set forth below, the 
Board finds that the evidence does not support his 
contentions and an increased disability rating is not 
warranted for this service-connected disability.  As the 
veteran is right-handed, his right wrist disability is rated 
as impairment of the major extremity.

The Board initially notes that, as there is no evidence of 
ankylosis of the veteran's right wrist, Diagnostic Code 5214 
(for ankylosis of the wrist) is not applicable to this case.  
The objective medical evidence shows that the veteran 
presently has some limitation of motion of the right wrist.  
Normal wrist joint motion includes a range of motion from 70 
degrees of dorsiflexion (extension) to 80 degrees of palmar 
flexion and 45 degrees of ulnar deviation to 20 degrees of 
radial deviation.  38 C.F.R. § 4.71, Plate I.  Accordingly, 
the right wrist disability may be rated under 38 C.F.R. § 
4.71a, Diagnostic Code 5215, for limitation of motion of the 
wrist.  Under Code 5215, a 10 percent rating is warranted for 
either the major or minor hand with dorsiflexion less than 15 
degrees or palmar flexion limited in line with the forearm.  
However, as 10 percent is the maximum rating available under 
Code 5215, its application in this case would be of no 
benefit to the veteran.  

The veteran's right wrist disability is currently rated under 
38 C.F.R. § 4.124a, Code 8514, for paralysis of the 
musculospiral (radial) nerve.  Under this diagnostic code, a 
20 percent rating is warranted for mild incomplete paralysis 
of the radial nerve of the major extremity, while a 30 
percent evaluation contemplates moderate incomplete 
paralysis.  A 50 percent rating is warranted where there is 
severe incomplete paralysis of the radial nerve of the major 
extremity.  A 70 percent rating is warranted for complete 
paralysis of the radial nerve on the major side, with 
manifestations such as drop of the hand and fingers; or with 
the wrist and fingers perpetually flexed; or with the thumb 
adducted falling within the line of the outer border of the 
index finger; or inability to extend the hand at the wrist, 
extend the proximal phalanges of the fingers, extend the 
thumb, or make lateral movement of the wrist; or with 
supination of the hand; with extension or flexion of the 
elbow weakened; or on loss of synergic motion of the 
extensors seriously impairing hand grip; or with total 
paralysis of the triceps occurring only as the greatest 
rarity.  

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration. 
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. 
§ 4.124a.

After a careful review of the evidence, the Board finds that 
a rating in excess of 30 percent under Diagnostic Code 8514, 
for the major extremity, is not warranted.  In order to 
obtain the next higher rating (50 percent) under Code 8514, 
the veteran's disability would have to be manifested by 
incomplete paralysis of the radial nerve to a severe degree, 
or to a complete degree.  38 C.F.R. § 4.124a, Diagnostic Code 
8514.  While VA examinations (most significantly examination 
in September 2002) establish that the symptoms of the 
veteran's right wrist disability may be fairly characterized 
as "moderate" under the criteria set forth under Code 8514, 
the medical evidence of record in no way indicates that the 
veteran suffers from incomplete paralysis of the radial nerve 
to a severe degree, such that would warrant a 50 percent 
rating under Code 8514, or suffers from "complete" 
paralysis of the musculospiral nerve, such that would warrant 
a 70 percent rating under Code 8514.  

This does not end the inquiry, as the Board must consider 
functional loss and the impact of pain upon the disability.  
In applying sections 4.40, and 4.45, the Board must consider 
the veteran's functional loss and clearly explain what role 
pain plays in the rating decision.  Smallwood v. Brown, 10 
Vet. App. 93 (1997).  The functional loss due to pain is to 
be rated at the same level as the functional loss where 
motion is impeded.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran describes right wrist pain and the effects of 
that pain on his daily and employment activities.  VA 
examination reports reflect his complaints of right wrist 
pain, and the veteran has reported occasional limitations in 
daily and employment activities that right hand manual 
dexterity.  He also feels that his right wrist is unstable, 
which in turn effects his employment opportunities.  However, 
there is no objective evidence that the right wrist pain 
limits flexion or extension of the right wrist to any 
significant degree.  Pain was noted only on the extreme 
ranges of motion, and instability of the right wrist is not 
clinically shown.  VA examinations have not shown evidence of 
heat, redness, swelling, instability, or objective weakness.  
Because clinical findings are negative for instability, or 
objective weakness, there is simply no basis for the 
assignment of a rating in excess of 30 percent under 
applicable Codes.  

Furthermore, objective examination reveals that the operative 
scar is nontender; there is no underlying tissue loss; and it 
causes no impairment of function.  Hence, a separate 
compensable rating for the scar is not warranted.  

The medical evidence of record adequately portrays the 
veteran's functional loss due to pain, as well as the degree 
of loss of function due to weakened movement, excess 
fatigability, or incoordination in accordance with 38 C.F.R. 
§§ 4.40, 4.45, and 4.59.  The 30 percent rating currently 
assigned adequately reflects the disability picture 
presented.  

Finally, the Board has also given consideration to the 
potential application of 38 C.F.R. § 3.321(b)(1) (2003), 
which provides for extra-schedular evaluations for 
exceptional cases.  Here however, the evidence does not show 
an exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards, so as to require this type of evaluation.  See 38 
C.F.R. 
§ 3.321.  The current evidence of record does not demonstrate 
that the veteran's right wrist disability has resulted in 
frequent periods of hospitalization or an employment handicap 
greater than that contemplated by the schedular standards.  
Accordingly, with the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that a remand to the RO, for referral of these 
issues to the VA Central Office for consideration of an 
extra-schedular evaluation, is not warranted.

In short, the disability picture presented is not consistent 
with the degree of severity needed to meet the schedular 
criteria for a rating in excess of 30 percent for residuals 
of a right wrist ganglion cyst removal, and does not 
approximate those criteria.  The preponderance of the 
evidence is against the claim, and it must be denied. 
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, 4.124a, 
Diagnostic Codes 5214, 5215, 8514.


ORDER

A rating in excess of 30 percent for postoperative residuals 
of a right wrist ganglion cyst removal is denied.


REMAND

Turning to the final issue on appeal, the Board reiterates 
that the veteran's claim of entitlement to a temporary total 
evaluation due to treatment for a service-connected condition 
requiring convalescence, cannot be resolved until after 
resolution of the claim of service connection for a right 
middle finger condition, claimed as secondary to the service-
connected postoperative residuals of a right wrist ganglion 
cyst removal.  As these issues are inextricably intertwined, 
they must be addressed together following action accomplished 
on remand.  See Harris, supra.

In a claim for disability compensation, the duty to assist 
includes conducting a thorough, contemporaneous medical 
examination when indicated.  In this case, the evidence at 
hand suggests that further medical evaluation is indicated 
regarding whether the veteran has a current right hand third 
finger disorder that is related to surgery.  This is so 
particularly in light of the postservice medical evidence 
showing diagnoses of right hand third finger disorder, taken 
in conjunction with a report of VA surgery in August 2002 for 
excision of a cyst at the right hand third digit proximal 
phalange.  As there is no indication that a medical opinion 
has been sought as to whether the right hand third finger 
cyst is related to the service-connected right wrist 
disability (as the veteran and his representative contend), 
further development for such opinion is indicated.  

The veteran is hereby notified that VA regulations provide 
that individuals for whom medical examinations have been 
authorized and scheduled are required to report for such 
examination.  38 C.F.R. §§ 3.326(a), 3.327(a).  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  Ask the veteran to identify any VA 
and non-VA health care providers that 
have treated him for any right hand third 
finger problems from July 2003 to the 
present.  Obtain and associate with the 
claims file complete such records from 
all sources identified.  Whether or not 
the veteran responds, the RO should 
obtain any VA medical records pertaining 
to treatment the veteran has received for 
any right hand third finger problems, 
which are not already associated with the 
claims file.  

2.  After the above is completed, make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an orthopedic examination to 
determine the etiology of any current 
right middle finger disability.   The 
claims file must be made available to the 
examiner for review in conjunction with 
the examination.  

Based on review of the record, including 
service medical records and an 
examination of the veteran, the examiner 
should provide a diagnosis for any 
current right hand third finger 
disability the veteran has and opine 
whether it is at least as likely as not 
that such disability is related to the 
service-connected right wrist disability, 
or is otherwise related to service.  The 
examiner must explain the rationale for 
any opinion given.  

3.  The RO should then address the issue 
of secondary service connection for a 
right middle finger disability, and 
readjudicate the claim of entitlement to 
a temporary total evaluation due to 
treatment for a service-connected 
condition requiring convalescence.  If it 
remains denied, the RO should provide the 
veteran and his representative with an 
appropriate supplemental SOC, and give 
them the opportunity to respond.  The 
case should then be returned to the 
Board, if in order, for further appellate 
review.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  




	                     
______________________________________________
	WAYNE M. BRAEUER 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



